NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSEPH LANCE WHEELER,                           No.    16-55595

                Plaintiff-Appellant,            D.C. No. 2:15-cv-03438-R-E

 v.
                                                MEMORANDUM*
MICROBILT CORPORATION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                            Submitted October 5, 2017**
                               Pasadena, California

Before: MOTZ,*** M. SMITH, and NGUYEN, Circuit Judges.

      Joseph Wheeler appeals the district court’s dismissal of his complaint alleging

claims under the Fair Credit Reporting Act and the California Consumer Credit



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Diana Gribbon Motz, United States Circuit Judge for
the U.S. Court of Appeals for the Fourth Circuit, sitting by designation.
Reporting Agencies Act. We review de novo, Johnson v. Federal Home Loan

Mortgage Corp., 793 F.3d 1005, 1007 (9th Cir. 2015), and affirm in part and reverse

in part.

                                           I.

       Wheeler alleges that when he attempted to rent an apartment, the landlord

purchased a consumer credit report from Defendant-Appellee MicroBilt Corp., a

consumer reporting agency. The report stated that a civil judgment had been entered

against Wheeler in connection with an eviction proceeding in Pennsylvania when,

in fact, the judgment concerned another person. Swanson initially denied Wheeler’s

rental application, but after Wheeler successfully cleared his name, he was able to

rent the property.

       Wheeler then filed this action against MicroBilt, alleging violations of the Fair

Credit Reporting Act (“FCRA”) and the California Consumer Credit Reporting

Agencies Act (“CCRAA”).          The district court dismissed the complaint with

prejudice, holding that Wheeler failed to allege any facts to suggest that he suffered

actual damages from MicroBilt’s erroneous report. The court reasoned that Wheeler

“simply ma[d]e a conclusory allegation that . . . damages were suffered, without

pleading any facts.” Wheeler appeals.

                                          II.

       We first address Wheeler’s claim for actual damages. “To survive a motion


                                           2
to dismiss, a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

      Under the heightened pleading standards of Twombly and Iqbal, a plaintiff

must give the defendant “fair notice of what the . . . claim is and the grounds upon

which it rests,” and plead “enough facts to state a claim to relief that is plausible on

its face.” Twombly, 550 U.S. at 555, 570 (quoting Conley v. Gibson, 355 U.S. 41,

47 (1957)); see also Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011) (“[T]he

factual allegations that are taken as true must plausibly suggest an entitlement to

relief, such that it is not unfair to require the opposing party to be subjected to the

expense of discovery and continued litigation.”). Wheeler alleges that he suffered

economic harm (loss of work time and denial of a rental opportunity) and

reputational harm. Yet, as the district court recounts, Wheeler “not only fails to

allege any facts supporting these conclusory allegations, but rather admits that he

obtained the desired apartment, despite the initial confusion.” Although a complaint

need not contain “detailed factual allegations,” a plaintiff must plead at least enough

facts to put the defendant on notice of the claim against it. Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 555). Wheeler has not done so here.

      Wheeler also alleges that he suffered embarrassment and humiliation as a

result of Microbilt’s conduct. He claims that he was “embarrassed and humiliated


                                            3
by” the erroneous report, “given that [he] has never been evicted from an apartment.”

These allegations are insufficient to survive a motion to dismiss. While a plaintiff

need not provide “objective evidence of emotional distress,” Grigoryan v. Experian

Information Solutions, Inc., 84 F. Supp. 3d 1044, 1086 (C.D. Cal. 2014), Wheeler’s

allegations rest on mere conclusions for which he provided no support. We therefore

affirm the district court’s dismissal of Wheeler’s claim for actual damages.

                                        III.

      Next, we turn to Wheeler’s claims for statutory damages and punitive

damages. Under the FCRA, statutory damages and punitive damages may be

awarded for a willful violation even when a plaintiff does not show any actual

damages. 15 U.S.C. § 1681n(a); see Syed v. M-I, LLC, 853 F.3d 492, 503 (9th Cir.

2017). The CCRAA allows for the recovery of punitive damages for a willful

violation. Cal. Civ. Code § 1785.31.

      Wheeler seeks statutory and punitive damages based on his allegations that

MicroBilt willfully violated the FCRA and the CCRAA. The district court did not

address these damages claims in its order dismissing Wheeler’s Second Amended

Complaint with prejudice. We therefore reverse and remand to the district court to

permit Wheeler the opportunity to amend his complaint to state with sufficient

specificity his claims for statutory and punitive damages for a willful violation of

the FCRA and the CCRAA.


                                         4
      Accordingly, the judgment of the district court dismissing Wheeler’s

complaint is

      AFFIRMED in part REVERSED in part and REMANDED.




                                    5